
	
		I
		112th CONGRESS
		1st Session
		H. R. 3708
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2011
			Mr. Fortenberry (for
			 himself and Mr. Terry) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To prohibit the Secretary of Labor from issuing a final
		  rule that prevents the agricultural employment of minors to
		  detassel.
	
	
		1.Rule preventing the
			 agricultural employment of minors to detassel prohibitedTo the extent that the proposed rule
			 entitled Child Labor Regulations, Orders and Statements of
			 Interpretation; Child Labor Violations—Civil Money Penalties published
			 by the Wage and Hour Division of the Department of Labor on September 2, 2011
			 (76 Fed. Reg. 54836 et seq.) prevents or otherwise effects the agricultural
			 employment of minors to detassel, rogue, or otherwise engage in the production
			 of seed or to engage in related and incidental agricultural employment, the
			 Secretary of Labor shall not issue a final rule on, or otherwise implement, the
			 proposed rule.
		
